Territory of Michigan to wit. in the supreme court of the territory OF THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND SIX-

United States vs Henry B. Brevort

sur Indictment—
And the said United States, by Wm Mc Scott their attorney P. T, comes &c and in answer to the plea, by him the said Henry B. Brevort so pleaded in Bar to the Indictment..— The United States, do say, that it is for a separate assault and battery, committed on the body of John Harvey, that he now stands indicted. That he was convicted for another assault and Battery, committed on the body of David Morison as will more fully appear by the records of this present term. And the United States do further, say, (notwithstanding any thing alledged or averr’d to the contrary,) That the said Henry is guilty in manner and form as the United States have charged in said Indictment, and this they pray may be enquired of by the Country.
WM Mc Scott
atty for U. S. P. T.

[In the handwriting of William McDowell Scott]